PER CURIAM.
The defendant in this case, the Federal Cement Company, having filed a bill in equity in the District Court to No. 1407, September term, 1915, in which this controversy can ho more satisfactorily heard and determined, and having offered to pay into the District Court the money Involved in this suit, it seems to us that the best way to meet the difficulties presented on this writ of error is to assent to the company’s offer, and to reverse the judgment formally, but without expressing an opinion on the legal questions discussed below. 225 Fed. 893. It is therefore ordered that if the Cement Company, on or before the 4th day of March, 1916, pay into the District Court-in the equity proceeding referred to above the amount of coupon interest sued for in this action, with interest thereon, the clerk of this court is directed to enter an order reversing the judgment.